    1   Victor de Gyarfas, CA Bar No. 171950
        vdegyarfas@foley.com
    2   FOLEY & LARDNER LLP
        555 South Flower Street, Suite 3500
    3   Los Angeles, CA 90071-2411
        Telephone: 213-972-4500
    4   Facsimile: 213-486-0065
    5   Michael R. Houston (pro hac vice)
        mhouston@foley.com
    6   R. Spencer Montei (pro hac vice)
        rmontei@foley.com
    7   FOLEY & LARDNER LLP
        321 North Clark Street
    8   Suite 2800
        Chicago, IL 60654
    9   Telephone: 312-832-4500
        Facsimile: 312-832-4700
  10
        Pavan Agarwal (pro hac vice)
  11    pagarwal@foley.com
        FOLEY & LARDNER LLP
  12    3000 K Street, N.W.
        Suite 600
  13    Washington, D.C. 20007
        Telephone: 202-672-5300
  14    Facsimile: 202-672-5399
  15    Attorneys for Plaintiffs H.W.J. DESIGNS
        FOR AGRIBUSINESS, INC. AND
  16    SAMUEL SON & CO. (USA) INC.
  17                                UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF CALIFORNIA
  18

  19    H.W.J. DESIGNS FOR AGRIBUSINESS, INC.             Case No. 1:17−cv−00272−AWI−SKO
        and SAMUEL SON & CO. (USA) INC.,
  20                                                      ORDER GRANTING
                                            Plaintiffs,   UNOPPOSED MOTION FOR LEAVE TO
  21                                                      FILE SUPPLEMENTAL CLAIM
                      vs.                                 CONSTRUCTION EXPERT
  22
                                                          DECLARATION
        RETHCEIF ENTERPRISES, LLC, and L.P.
  23    BROWN COMPANY, INC.,
                                                          Judge: Hon. Anthony W. Ishii
  24                                                      Ctrm: #2 (8th Floor)
                                        Defendants.
  25                                                      Complaint Filed:   February 24, 2017
  26

  27

  28



4843-9473-7299.1
    1              This matter came before the Court upon Plaintiffs’ UNOPPOSED MOTION FOR LEAVE TO
    2   FILE SUPPLEMENTAL CLAIM CONSTRUCTION EXPERT DECLARATION. Having reviewed the
    3   motion and other pertinent parts of the record, the Court hereby ORDERS AND ADJUDGES as follows:
    4              The Motion is GRANTED. Plaintiffs are given leave to file the declaration attached as Exhibit A
    5   to the above-referenced motion.
    6
        IT IS SO ORDERED.
    7

    8   Dated:      April 9, 2019
                                                      SENIOR DISTRICT JUDGE
    9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                         -1-
4843-9473-7299.1
